Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 24, 1988, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Although claimant contended that she was compelled to leave her job because she was assigned additional duties without extra pay and that she deserved a promotion and a raise, her supervisor testified that any additional work was assigned at claimant’s request, was within her job description and that no promotional positions were available at the time claimant left. Dissatisfaction with wages and promotional opportunities does not constitute good cause for leaving one’s employment (Matter of Latona [Levine], 50 AD2d 957). Furthermore, the conclusion that the request to perform additional duties was not unreasonable is supported by the record (see, Matter of Tenenbaum [Catherwood], 18 AD2d 742). Accordingly, the determination that claimant voluntarily left her employment without good cause must be upheld (see, supra). Claimant’s remaining contentions have been addressed and found to be without merit.
Decision affirmed, without costs. Mahoney, P. J., Kane, Weiss, Levine and Harvey, JJ., concur.